UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registrant Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 (Name of Registrant as Specified In Its Charter) ADVANTAGE ADVISERS XANTHUS FUND, L.L.C. (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(4) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: SEC 1913 (04-04) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. ADVANTAGE ADVISERS XANTHUS FUND, L.L.C. (the "Fund") 200 Park Avenue 24th Floor New York, New York10166 [], 2011 Dear Member: I am writing to inform you that a Special Meeting (the "Meeting") of Members of the Fund ("Members") will be held on June 30, 2011 at [], at [] a.m. (Eastern Time).The formal notice of the Meeting and related materials are enclosed.At the Meeting, Members of the Fund will vote on a proposal to approve a new investment advisory agreement between the Fund and Advantage Advisers Multi-Manager, L.L.C. ("Multi-Manager"), pursuant to which Multi-Manager would replace Advantage Advisers Management, L.L.C. ("AAM") as the investment adviser of the Fund (the "New Advisory Agreement").Members also will vote on a proposal to approve a sub-investment advisory agreement pursuant to which Alkeon Capital Management, LLC ("Alkeon") will provide portfolio management services to the Fund (the "Sub-Advisory Agreement").Multi-Manager is an affiliate of AAM and personnel of Alkeon (which currently is a member of AAM and will become a non-managing member of Multi-Manager) currently manage the Fund's investment portfolio on behalf of AAM. Approval of the New Advisory Agreement and the Sub-Advisory Agreement is being sought in connection with certain proposed changes in the Fund's management arrangements and fee structure (the "Restructuring"), which the Board of Managers of the Fund (the "Board") approved at a meeting held in person on April 26, 2011.The Restructuring will also involve the assumption by Multi-Manager of responsibility for providing various administrative and investor services to the Fund that are now provided by Oppenheimer & Co. Inc ("Opco"), an affiliate of AAM and Multi-Manager, and Alkeon.The Board approved these new arrangements after careful consideration and based, in part, on its review of the nature, scope and quality of services that are currently provided to the Fund by AAM, Alkeon and Opco, and such services as are proposed to be provided to the Fund by Multi-Manager and Alkeon.These new arrangements will not result in any change in the personnel providing investment advisory or other services to the Fund or any change in the Fund's investment program, but will result in a change in the legal entities providing those services and an increase in certain fees paid by the Fund, as described below. The key elements of the Restructuring involve: (i) Multi-Manager replacing AAM as the Fund's investment adviser;(ii) the retention of Alkeon as the sub-investment adviser of the Fund; (iii) the assumption by Multi-Manager of responsibility for providing various administrative and investor services to the Fund that are now provided by Opco and Alkeon; (iv) a new monthly advisory fee computed at the annual rate of 0.40% of the Fund's net assets that will be payable by the Fund to Multi-Manager; and (v) an increase in the annual rate used in computing the monthly fee that the Fund pays for administrative and investor services from 1.00%. to 1.35% of the Fund's net assets. More specifically, the changes associated with the Restructuring, which are targeted for implementation as of July 1, 2011, include:(i) a new Administrative Services Agreement (the "New Services Agreement") between Multi-Manager and the Fund under which Multi-Manager (and Alkeon as a non-managing member of Multi-Manager) will provide the Fund with certain administrative and investor services; (ii) the New Advisory Agreement retaining Multi-Manager as the Fund's investment adviser;(iii) the Sub-Advisory Agreement under which Alkeon will provide portfolio management services to the Fund; and (iv) an amendment of the Limited Liability Company Agreement of the Fund (the "LLC Agreement") to accommodate the new management structure for the Fund. Implementation of the New Advisory Agreement and the Sub-Advisory Agreement are each subject to approval by Members and will become effective only if they are approved by the vote of a majority of Members in accordance with the requirements of the Investment Company Act of 1940, as amended.The terms of the New Advisory Agreement are materially the same as those of the current investment advisory agreement between the Fund and AAM, except for the date of its effectiveness, the date of expiration of its initial two year term, a provision allowing Multi-Manager to retain sub-advisers and the new monthly advisory fee noted above, which is more fully described in the enclosed Proxy Statement.The New Services Agreement and the amendment to the LLC Agreement do not require Member approval. If the New Advisory Agreement and the Sub-Advisory Agreement are each approved at the Meeting (or any adjournment thereof), they will become effective as soon as reasonably practical thereafter.In the event that Members do not approve the New Advisory Agreement or the Sub-Advisory Agreement, AAM will continue to serve as the Fund's investment adviser in accordance with the arrangements currently in effect.In such event, there can be no assurance that Alkeon will remain a member of AAM and make its personnel available to manage the Fund's investment portfolio and it may be necessary to retain a sub-adviser other than Alkeon to provide portfolio management services to the Fund, which would be subject to approval by the Board and Members. The New Services Agreement, which does not require Member approval, will become effective on or about July 1, 2011 regardless of whether Members approve either the New Advisory Agreement or the Sub-Advisory Agreement. The enclosed Proxy Statement, which you should read carefully, provides more detailed information about the proposals that will be acted upon at the Meeting and solicits your proxy to be voted at the Meeting. The Board unanimously recommends that you vote "For" approval of the New Advisory Agreement and that you also vote "For" approval of the Sub-Advisory Agreement. You may vote at the Meeting if you were a Member of record of the Fund as of the close of business on May 31, 2011.Whether or not you plan to attend the Meeting, you can vote in one of three ways: (i) By mail: Mark, sign and date the enclosed Proxy Card and return it in the enclosed postage-paid envelope; (ii) By phone: Call the toll-free number listed on the front of the enclosed Proxy Card to vote by phone.Have your control number (located on the signature side of the enclosed Proxy Card) available for reference.The automatic system will prompt you on how to vote; or (iii) By internet: Log on to the website listed on the front of the enclosed Proxy Card.Have your control number (located on the signature side of the enclosed Proxy Card) available for reference.The system will prompt you with instructions on how to vote.You may also vote in person at the Meeting.If you vote by Internet or by telephone, you do not need to mail your Proxy Card.If after voting you want to change your vote, you may do so by submitting a new Proxy Card, by submitting a new vote by touch-tone telephone or the Internet, or by revoking your proxy and voting in person at the Meeting. It is important that your vote be represented at the Meeting.Please mark, sign and date the enclosed Proxy Card and return it in the envelope provided by mail or vote using the Internet or touch-tone telephone. Thank you for your confidence and support. Very truly yours, /s/ Name:Bryan McKigney Title:Principal Manager ADVANTAGE ADVISERS XANTHUS FUND, L.L.C. (the "Fund") 200 Park Avenue 24th Floor New York, New York10166 NOTICE OF SPECIAL MEETING OF MEMBERS To be Held on June 30, 2011 To Members: A Special Meeting of Members of the Fund ("Members") will be held on June 30, 2011 at [] a.m. (Eastern Time) at [] (the "Meeting"). The Meeting is called for the following purposes: 1. to approve a new Investment Advisory Agreement between the Fund and Advantage Advisers Multi-Manager, L.L.C. (the "New Advisory Agreement"); and 2. to approve a sub-advisory agreement pursuant to which Alkeon Capital Management, LLC will provide portfolio management services to the Fund (the "Sub-Advisory Agreement"). These proposals are discussed in greater detail in the accompanying Proxy Statement. You may vote at the Meeting if you were a Member of record of the Fund as of the close of business on May 31, 2011.If you attend the Meeting, you may vote in person.If you would like to attend the Meeting, please call [] to obtain directions.Members who do not expect to attend the Meeting are urged to vote in one of three ways: (i) by marking, signing and returning the enclosed proxy card in the enclosed postage-prepaid envelope; (ii) via the Internet at www.proxyvote.com and following the on-screen directions; or (iii) by using your touch-tone telephone.Signed but unmarked proxy cards will be counted in determining whether a quorum is present at the Meeting and will be voted "For" approval of the New Advisory Agreement, "For" approval of the Sub-Advisory Agreement, and in the discretion of the persons named as proxies in connection with any other matters that may properly come before the Meeting or any adjournment thereof. The Proxy Statement accompanying this Notice is also available along with the proxy card and any other proxy materials at www.proxyvote.com by entering the control number that appears on your proxy card. The Fund will furnish, without charge, copies of its most recent annual and semi-annual reports to the Members upon request.To request a copy, please call [].You may also view or obtain these documents from the Securities and Exchange Commission (the "SEC"): (i) in person at the SEC's Public Reference Room in Washington, D.C.; (ii) by calling 1-800-SEC-0330; (iii) by mailing a written request to Public Reference Section, Securities and Exchange Commission, treet, N.E., Washington, D.C. 20549 (duplicating fee required); (iv) by sending an e-mail to publicinfo@sec.gov; or (v) on Internet at www.sec.gov. If you have any questions, please call []. By Order of the Board of Managers Each Member's vote is important.The Meeting may be adjourned without conducting any business if a quorum is not present.In that event, the Fund will continue to solicit proxies in an attempt to obtain a quorum. By casting your vote you will help enable the Fund to hold the Meeting as scheduled, so please vote in one of three ways: (i) by marking, signing and returning the enclosed proxy card in the enclosed postage-prepaid envelope; (ii) by logging on to the website listed on the front of the enclosed proxy card and following the on-screen directions; or (iii) by using your touch-tone telephone.Please refer to your proxy card for additional instructions on how to vote. ADVANTAGE ADVISERS XANTHUS FUND, L.L.C. (the "Fund") 200 Park Avenue 24th Floor New York, New York10166 SPECIAL MEETING OF MEMBERS To Be Held on June 30, 2011 PROXY STATEMENT This Proxy Statement is being furnished to members of the Fund ("Members") by the Board of Managers of the Fund (the "Board").The Board is requesting your proxy for use at a Special Meeting of Members (the "Meeting") to be held at [], on June 30, 2011 at [] a.m. (Eastern Time).Your proxy may also be voted at any adjournment of the Meeting. In addition to soliciting proxies by mail, officers of Advantage Advisers Management, L.L.C. ("AAM"), the Fund's current investment adviser, and personnel of AAM's affiliates may solicit proxies by telephone or in person, without special compensation.AAM has retained D.F. King & Co. Inc., a third-party solicitor, to solicit proxies from Members.D.F. King & Co. Inc. may solicit proxies in person, by Internet or by telephone.The fees and expenses of the proxy solicitor (which are expected to be approximately $[]), as well as all other costs associated with the solicitation and preparation of the Proxy Statement and of the Meeting, are being paid by AAM and Alkeon Capital Management, LLC ("Alkeon"). At the Meeting, Members will vote on a proposal to approve a new investment advisory agreement (the "New Advisory Agreement") between Advantage Advisers Multi-Manager, L.L.C. ("Multi-Manager") and the Fund ("Proposal 1"), and will also vote on a proposal to approve a sub-investment advisory agreement between the Fund, Multi-Manager and Alkeon (the "Sub-Advisory Agreement") ("Proposal 2," and together with Proposal 1, the "Proposals"). All properly executed proxies received before the Meeting will be voted at the Meeting and any adjournment thereof in accordance with the instructions marked thereon or otherwise as provided therein.If no instructions are marked, proxies will be voted "For" each of the Proposals and will be voted in accordance with the discretion of the persons appointed as proxies on any other matters that may properly come before the Meeting or any adjournment thereof.Members who execute proxies retain the right to revoke them by written notice received by the Fund at any time before they are voted.Proxies given by telephone or over the Internet may be revoked at any time before they are voted in the same manner that proxies submitted by mail may be revoked.In addition, any Member who attends the Meeting in person may vote by ballot at the Meeting, thereby canceling any proxy previously given.See "Voting Information – Revocation of Proxies and Abstentions." If a quorum is not present at the Meeting or if a quorum is present but sufficient votes to approve either of the Proposals are not received, the persons named as proxies may propose one or more adjournments of the Meeting to permit further solicitation of proxies.See "Voting Information – Adjournments." The close of business on May 31, 2011 has been fixed as the record date (the "Record Date") for the determination of Members entitled to notice of and to vote at the Meeting and any adjournment of the Meeting. At the Meeting, each Member will be entitled to cast that number of votes as is equivalent to the Member's investment percentage in the Fund as of the Record Date. A Member's investment percentage is determined by dividing the balance of a Member's capital account in the Fund by the aggregate capital account balances of all MembersAs of the close of business on the Record Date, the aggregate capital account balances of all Members was []. This Proxy Statement is first being mailed to Members on or about June [], 2011. Copies of the Fund's most recent annual report and semi-annual report are available upon request, without charge, by calling [] or by writing to [].You may also view or obtain these documents from the Securities and Exchange Commission (the "SEC"): (i) in person at the SEC's Public Reference Room in Washington, D.C.; (ii) by calling 1-800-SEC-0330; (iii) by mailing a written request to: Public Reference Section, Securities and Exchange Commission, treet, N.E., Washington, D.C. 20549 (duplicating fee required); (iv) by sending an e-mail to publicinfo@sec.gov; or (v) on the Internet at www.sec.gov. Information regarding persons known to own five percent or more of the interests in the Fund ("Interests") and information regarding the ownership of Interests by Managers of the Fund is contained in Exhibit 1. Important Notice Regarding the Availability of Proxy Materials for the Meeting The following materials and information relating to this Proxy Statement are available at www.proxyvote.com by entering the control number that appears on your proxy card:(i) the Proxy Statement and accompanying Notice of Special Meeting of Members; (ii) proxy cards and any other proxy materials; (iii) information on how to obtain directions to attend the Meeting in person; and (iv) copies of the Fund's Annual Report to Members for the fiscal year ended December 31, 2010 and the Fund's Semi-Annual Report to Members for the period ended June 30, 2010. Table of Contents Page I.
